


110 HR 2869 IH: Central Asia Education Enhancement Act

U.S. House of Representatives
2007-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2869
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2007
			Mr. Pitts introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To establish a pilot program of Central Asian
		  scholarships for undergraduate and graduate level public policy internships in
		  the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Central Asia Education Enhancement Act
			 of 2007.
		2.Central Asia
			 scholarship program for public policy internships
			(a)Pilot Program
			 EstablishedAs part of the educational and cultural exchange
			 programs of the Department of State, the Secretary of State shall establish a
			 pilot program for the fiscal years 2008, 2009, and 2010, of scholarships for
			 undergraduate and graduate students from Central Asia for public policy
			 internships in the United States. Subject to the availability of
			 appropriations, for each fiscal year 50 students shall participate in the
			 program established under this section.
			(b)General
			 Provisions
				(1)In
			 generalExcept as otherwise provided in this section, the program
			 established pursuant to subsection (a) shall be carried out under applicable
			 provisions of the United States Information and Educational Exchange Act of
			 1948 and the Mutual Educational and Cultural Exchange Act of 1961.
				(2)Scholarship
			 eligibility requirementsIn addition to such other requirements
			 as may be established by the Secretary of State, a scholarship recipient under
			 this section—
					(A)shall be
			 proficient in the English language;
					(B)shall be a student
			 at an undergraduate or graduate school level at an accredited institution of
			 higher education with a record of outstanding academic achievement and
			 demonstrated intellectual abilities;
					(C)may not have
			 received an academic scholarship or grant from the United States Government in
			 the 3 years preceding the award of a scholarship under this section; and
					(D)may not be or have
			 been a member of a terrorist organization or involved in any terrorist armed
			 insurrection or organized crime.
					(3)InternshipsInternships
			 under this section shall be for periods of not more than 6 months.
				(4)Priority
			 considerationIn the award of internships under this section, the
			 Secretary shall give priority consideration to—
					(A)students who are
			 underprivileged or members of ethnic, religious or cultural minorities;
			 and
					(B)students from
			 Kazakhstan, Kyrgyzstan, and Uzbekistan.
					(5)DefinitionFor the purposes of this section, the term
			 Central Asia means the countries of Azerbaijan, Armenia, Georgia,
			 Kazakhstan, Kyrgyzstan, Mongolia, Tajikistan, Turkmenistan, and Uzbekistan.
				(c)Authorization of
			 AppropriationsIn addition to such amounts as are otherwise
			 authorized to be appropriated for the Department of State for educational and
			 cultural exchange programs, there are authorized to be appropriated for each of
			 the fiscal years 2008, 2009, and 2010, $600,000 to carry out this
			 section.
			
